It appeared by the record of the justice, that the constable on the day of the trial returned the venire, with a regular .panel of jurors annexed, and on their being called, ^that they did not all appear; whereupon the justice let the constable take the panel and strike out the names.of the jurors who did not appear, and put in other names in plaGe of the defaulting jurors, and this being assigned for error; the. Court being of opinion that the proceeding, below was illegal,. ' Reversed the judgment.